Opinion issued February 9, 2006 









 




In The
Court of Appeals
For The
First District of Texas
____________


NO. 01-05-00463-CR
____________

CANDACE DAWN DORSEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 11
Harris County, Texas
Trial Court Cause No. 1160709



 
MEMORANDUM  OPINION
               A jury convicted appellant, Candace Dawn Dorsey, of the misdemeanor
offense of harassing communications.  On March 29, 2004, the trial court sentenced
appellant to 180 days, suspended the sentence and placed her on community
supervision for one year.  The trial court judgment states that appellant’s community
supervision expires on March 28, 2005.  On April 27, 2004, Grant M. Scheiner,
counsel for appellant, filed a timely notice of appeal.  On May 17, 2004 counsel
Scheiner filed with the Harris County District Clerk’s Office motion to withdraw
notice of appeal that contains the signatures of  Scheiner and Candace Dawn Dorsey.
An affadavit with the signature of Candace Dawn Dorsey is attached the motion to
withdraw the appeal provides:
I respectfully ask that my notice of appeal be withdrawn
and that my appellate cause number be dismissed.  I
understand that I am under no obligation to withdraw my
appeal, and that if the Court of Appeals does grant my
request, I will not be able to pursue my appeal in this case
now or in the future.  
 
I have read the attached  motion to withdraw notice of
appeal and I approve and adopt the contents of the motion. 
I am satisfied with my appellate counsel, Grant M.
Scheiner, and declare that Mr. Scheiner has advised me of
all of my appellate rights  (including but not limited to my
right to pursue this appeal fully if I so desire). 
 
               Also attached to the motion is an order signed by Jon Hughes, Judge
Presiding in County Criminal Court at Law Number 11, that provides:
On this date came on to be heard the Defendant’s
(Appellant’s)  motion to withdraw notice of appeal.  After
considering the same, the Trial Court accepts the motion...
Defendant is further ordered to comply with all terms and
conditions of her community supervision.
                 
               Appellant has not filed a written motion to withdraw the appeal in this Court. 
See Tex. R. App. P. 42.2(a).  However, given appellant’s expressed desire to forego
pursuit of his appeal, we conclude that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).